Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-5, 8-12,15-16 and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zifcak et al (US 4793814).
Re 1. 	Zifcak discloses a horizontal referencer for referencing the workpieces to predetermined positions in a horizontal orient, wherein the horizontal referencer (everything in Fig. 2, except 14-15 and 34) comprises a horizontal referencing unit which comprises at least one horizontal referencing member which includes a plurality of referencing surfaces (Fig. 1a) which are arranged in correspondence to the support members such as to engage the workpieces as supported by the respective support members when the at least one horizontal referencing member is moved in a horizontal orient (as shown in Figs. 2-4, 14 is pressed down on 13 and  13 is distorted along horizontal).
Re 3. 	Zifcak discloses that the referencing surfaces each comprise at least one elongate edge or discrete contact point, or a plurality of elongate edges or discrete contact points (see Figs. 1a-4).
	Re 4. 	Zifcak discloses that the contact point or points comprise resilient elements (The cellular, open nature of the foam of support member 13 allows the member to give resiliently by movement of elastomeric material into the foam voids, without significant adverse affect on the position of surrounding adjacent interconnect elements. As the interconnect element rotates, the contact pad engagement surfaces also move along the opposed surfaces of the contact pads, indicated by arrows, S, over a distance, E, in a wiping action that removes oxides, dust particles and the like from the contacting surfaces for improved electricity-conducting contact. (Where angle B is about 30.degree., the length, E, is typically about 0.016 inch.).
Re 5. 	Zifcak discloses that the contact point or points comprise elastomeric or rubber elements (a sheet-form support member 13 is resilient, electrically nonconductive elastomeric material).
Re 8. 	Zifcak discloses that the at least one horizontal referencing member comprises a plate element (13) which includes a plurality of apertures (22 lie inside apertures) which each define at least one referencing surface (a top surface of 27).
	Re 9. 	Zifcak discloses that the at least one horizontal referencing member is moved along an axis which is inclined to at least one edge of the workpieces (Fig. 5a shows 22 moved along a vertical axis which is inclined to at least one edge of the workpieces (34)).
	Re 10. 	Zifcak discloses that the workpieces have orthogonal edges, and the at least one horizontal referencing member is moved in a direction intermediate the two orthogonal edges, optionally from about 35 degrees to about 55 degrees thereto (as shown in Fig. 5a, 22 are rotated from about 35 degrees to about 55 degrees).
	Re 11. 	Zifcak discloses that the horizontal referencing unit comprises first and second horizontal referencing members which each include a plurality of referencing surfaces which are arranged in correspondence to the support members, and the horizontal referencing members are movable in different directions, such as to engage the workpieces as supported by the respective support members when the horizontal referencing members are moved in a horizontal orient (as shown in Fig. 5a, 22 are rotated and moved vertically and horizontally as 22 are pressed along “P”).
	Re 12. 	Zifcak discloses that the horizontal referencing members are moved in substantially opposite directions (when “P” is removed, 22 return as shown in Fig. 5).
Re 15. 	Zifcak discloses that the referencing assembly comprises a vertical referencer which is operative to reference the workpieces (34s) as supported by the support members to a common height (Fig. 5).
	Re 16. 	Zifcak discloses that the vertical referencer comprises a vertical referencing member (12) which is in use disposed at a predetermined height above the support assembly (16) and acts to reference the workpieces (34s) as supported by the support members to a common height (Fig. 5).
Re 20. 	Zifcak discloses a workpiece referencing system (everything in Fig. 2).
	Re 21. 	Zifcak discloses that the workpieces comprise a plurality of workpiece elements (34s) which are supported by a common carrier element (14).
Allowable Subject Matter
Claims 13-14 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that “devices for interconnecting contact pads of opposed circuit board surfaces,” a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The horizontal referencer (everything in Fig. 2, except 14-15 and 34) comprises a horizontal referencing unit which comprises at least one horizontal referencing member which includes a plurality of referencing surfaces (Fig. 1a) which are arranged in correspondence to the support members such as to engage the workpieces as supported by the respective support members when the at least one horizontal referencing member is moved in a horizontal orient (as shown in Figs. 2-4, 14 is pressed down on 13 and  13 is distorted along horizontal).  20 is also a horizontal reference.  Fig. 3 shows referencing and Fig. 4 shows a horizontal orient.
Interviews After Final
Applicant note that an interview after a final rejection must be submitted briefly in writing the intended purpose and content of the interview (the agenda of the interview must be in writing).  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP 714.13 and 713.09.
Conclusion
Please provide reference numerals (either in parentheses next to the claimed limitation or in a table format with one column listing the claimed limitation and another column listing corresponding reference numerals in the remark section of the response to the Office Action) to all the claimed limitations as well as support in the disclosure for better clarity (optional).  Applicants are duly reminded that a full and proper response to this Office Action that includes any amendment to the claims and specification of the application as originally filed requires that the applicant point out the support for any amendment made to the disclosure, including the claims.  See 37 CFR 1.111 and MPEP 2163.06.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/RICK K CHANG/                                                                                                     Primary Examiner, Art Unit 3726